Citation Nr: 1336441	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Veteran testified at a Board hearing via video conference in April 2013 before the undersigned Veterans Law Judge.  Following the hearing, the Veteran submitted a medical opinion from his private physician under waiver of initial RO review and consideration.  In light of the waiver, the Board may consider the opinion without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDING OF FACT

The Veteran's currently diagnosed low back disorder did not have its clinical onset in active service, nor is it causally related to active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a low back disorder, to include lumbar spine degenerative disc disease (DDD) with spondylosis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in a January 2008 letter, the RO satisfied the VCAA notice requirements.  The January 2008 letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and, information and evidence that the he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from a private clinic, and the RO obtained those records.  He was afforded a VA examination in February 2010.  The Board notes the Veteran's assertion in his Substantive Appeal (VA Form 9) that the examination was inadequate.

The Veteran asserted the examination lasted only five to seven minutes, and that the examiner rushed him, not allowing him enough time to provide a detailed explanation of his claimed in-service back condition.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  38 U.S.C. § 5103A; 38 C.F.R. § 3.309(c)(4); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.' "  Stefl, 21 Vet. App. at 123 (quoting Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)).  It is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions"); Stefl, 21 Vet. App. at 124 (stating VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Court Of Appeals For Veterans Claims (Court) has also held that an examination is inadequate if the examiner ignores a veteran's assertions of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding error where "the VA examiner did not indicate whether he considered Mr. Barr's assertions of continuity of symptomatology").

In this case, the examination report reflects that the examiner conducted a review of the claims file and recorded the Veteran's history as part of the examination.  Further, the examiner rendered a diagnosis and provided a rationale for the opinion he rendered.  While the Veteran may believe the examination should have taken longer, the Board does not assess the adequacy of an examination by its length.  The Board finds the examiner's report sufficiently apprises the Board of his expert medical opinion and rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Hence, the Board rejects the Veteran's assertion.  As discussed later in this decision, the Board gives full consideration to the Veteran's lay evidence.

Further regarding the duties to assist and notify, the Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the bases of his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements have been complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Certain chronic organic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a chronic disease, is through a demonstration of continuity of symptomatology, Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a chronic disease.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The bottom line is that lay testimony, where probative on the issue, still must be assessed for credibility and accuracy.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records show that in March 1988 the Veteran presented at sick bay with complaints of a three- to four-day history of left buttock pain.  He denied any trauma to the region and he described the pain as frequent and sharp that increased in frequency on walking.  An examination was not performed, as the floor was being repaired.  The assessment was left buttock pain of unknown etiology.

Later than same day, the Veteran was assessed at a medical facility ashore.  The Veteran reported pain at the left side of the pelvis when walking.  In addition to the symptoms the Veteran reported at sick bay, he also reported his pain increased on climbing a ladder. He also denied any bowel or bladder complaints and trying any type treatment.  Physical examination revealed right proximal hamstring tendon tenderness but no swelling or decrease in range of motion.  The Veteran was neurologically intact, he ambulated well, and exhibited good musculoskeletal strength.  The examiner diagnosed hamstring tendinitis.  He prescribed Indocin and moist heat, instructing the Veteran to follow up in three days if there was no improvement.  The examiner also opined that limited duty was not necessary at that time.  There are no further entries related to this complaint.

On his January 1989 Report of Medical History, the Veteran denied any complaints of recurrent back pain and the January 1989 Report of Medical Examination For Release from Active Duty reflects a normal spine.  This was also the case on a June 1989 Report of Medical History and Report of Medical Examination.

Post-service, private records dated in 2006 reflect current treatment and maintenance of a low back disorder.

In his January 2009 Notice of Disagreement, the Veteran asserted that he was treated for an injury in March 1988.  Then, in a March 2009 statement, the Veteran related he reported no injury in 1988 because, to the best of his knowledge, he had no recall of a back injury.  He explained that recent treatment of his back, however, have given him a better understanding of what may occurred while he was in active service.  (Emphasis added).  The Veteran contended that when he reported his symptoms to sick bay, he believed he had injured his back without knowing it, and the symptoms did not occur immediately- rather they arose in 2005.  He concededly does he not have a clear memory of the examination, but he does remember-and the service treatment records confirm, that it was a brief examination.  The Veteran related further that, since the March 1988 episode, he had experienced periodic hip and buttock pain that he considered normal aches and pain.  He now believes that he damaged a disc or discs in his back in 1988.  He was relatively healthy until 2005, when he experienced severe symptoms.  The Veteran concluded by noting the fact his service treatment records do not indicate any X-rays were taken and, the pain he experienced at the time was in fact a pinched nerve in his back which was overlooked by the medical staff who treated him due to inexperience with that type of injury.  As a result, his back deteriorated to the state it is in currently.

In January 2010, an RO decision review officer and the Veteran agreed that a VA examination would be arranged so a medical examiner could evaluate the etiology of a current back disorder.  The Veteran submitted a January 2010 statement wherein he related that he was given a brief examination ashore.  He was told to lie flat on a table while keeping his shoulders touching the table.  The examiner brought each knee up individually up to his chest, then across his body.  He did not ask the purpose of the technique, as he trusted the doctor.  The Veteran related that, since that time, he has had recurring ache in the same location up until he was treated at a VA facility.  After physical therapy, his back was realigned, which made the pain in his lower extremity bearable.

The February 2010 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted medical records in the claims file documenting multiple level DDD.  Additionally, the service treatment records indicated the Veteran had a back strain, although service medical personnel diagnosed some tendinitis and buttock-type pain.  The examiner observed the fact that no X-rays were taken and, as a result, there is no documentation of any lumbar disc disease at the time of the Veteran's active service.  The examiner noted further, however, that it would be highly unlikely for the Veteran to have had DDD when he was 21 years of age.

The examination report reflects the Veteran reported a chronic back pain problem he related back to 1988.  It had been ongoing, especially over the past three years, when he noticed increasing amounts of back pain, soreness, and tenderness.  He denied any trauma or accident.  Physical examination revealed tenderness, painful motion, and spasms across the lumbar spine.  Straight leg raising was positive, right greater than left.  The examiner noted X-rays already documented DDD, so new X-rays were not ordered.  The examiner diagnosed DDD with spondylosis and lumbar spine sciatica.

The examiner considered the fact that X-rays were not taken in 1988, but he also considered the fact the Veteran's reported symptoms had worsened over the prior three years.  As a result, the examiner opined the Veteran's DDD was more likely than not a natural occurring phenomenon.  The examiner noted that it would be speculative to opine DDD manifested during the Veteran's active service.

In a December 2012 letter, the Veteran's private physician, Dr. K, noted records revealing occasional episodes of back pain over the years, for which he saw another provider in 2006.  Dr. K noted an MRI examination revealed degenerative L5-S1.  Dr. K then noted the service treatment records of March 1988, to include the service treatment records  notation of right buttock tenderness.  Dr. K noted he could not be sure which buttock was checked in service.  Nonetheless, in his opinion, the Veteran's in-service pain could have been a back problem that radiated to either buttock.  As a result, the current findings on MRI and symptoms of back pain could be related to the March 1988 episode.

Although the VA examiner indicated that the Veteran may have sustained a back strain in March 1988, as earlier noted, the Veteran's spine was assessed as normal in January 1989 at his examination for separation from active service, and again in June 1989.  Further, the Veteran denied any history of recurrent back pain on both of those occasions.  The February 2010 examination report includes the examiner's opinion that it was unlikely, due to the Veteran's age, that his DDD had manifested in service.  Hence, the preponderance of the evidence is against the presence of a low back disorder at the time the Veteran separated from active service or within one year after his separation.  See 38 C.F.R. § 3.307(a), 3.309(a).

Therefore, while the Veteran has asserted that he experienced continuous low back pain since the March 1988 episode, the totality of the evidence shows this has not been the case.  In addition to denying a history of recurrent back pain in 1989, the records of the clinic where the Veteran sought treatment in 2006 note he reported his symptoms had been present for four months, and they had a progressive onset.  Further, at the hearing, the Veteran's testimony did not clearly indicate complaints of continuous low back symptoms since service.  Rather, he essentially stated that he had been without low back symptoms for 18 years, though he later stated that two or three times per year he experienced right hip pain.  He added that, around the time that he initiated his claim he received treatment that resolved such symptomatology.  Therefore, he does not appear to be claiming that any current symptoms have existed since service- whatever prior symptoms he periodically experienced, by his own admission, have been resolved.   

In light of the above, the totality of the evidence shows the Veteran is not credible in his assertions of continuous symptomatology.  As a result, the Board rejects them.  As such, service connection is not awarded here based on continuity of symptomatology, even though the disability in question here is a chronic disease under 38 C.F.R. § 3.309(a).  

At the hearing, the Veteran also speculated he may have hurt his back in service as a result of catching a falling oxygen tank/bottle that weighed 75 to 80 pounds.  This is recent recall, at best, on the part of the Veteran.  He made no mention of this in March 1988 or in 2006.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and others of events which occurred years or even decades earlier, and are made in the context of a claim for benefits; and one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.).  Hence, the Board attaches no credibility to this assertion or "recall."  In any event, as already described above, whatever injuries to his back may have occurred in service, the record fails to credibly establish continuity of symptomatology.

Although the record fails to indicate continuity of symptomatology, an award of service connection would still be warranted if the competent medical evidence relates the current disability to active service.   In this case, the record contains both a favorable opinion from the private physician Dr. K and a negative opinion from the VA examiner.  In this regard, the Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing so are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, neither is the Board required to give greater weight to Dr. K's opinion solely because he treated the Veteran.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993).   

The Board finds that of the two opinions, the VA examiner's finding is entitled to the greater weight.  First, as the Veteran has asserted, Dr. K noted the March 1988 examination of the Veteran ashore was brief.  His only source for that conclusion would be the Veteran, as the entry in the service treatment records notes only the time the Veteran presented at the clinic and the time his vitals were taken.  The Board has found the Veteran's recall generally unreliable and not credible.  Second, Dr. K noted the March 1988 examination finding of right hamstring tenderness, but he did not note or comment on the rest of the Veteran's examination, which was unremarkable.  Dr. K opined on the possibility the Veteran manifested back pain that radiated to the lower extremity, but the service treatment records reflect the examiner noted the Veteran was neurologically intact.  Third, Dr. K provided no rationale for the tentative opinion he rendered; which leads to the fourth and final observation: he opined that the Veteran's symptoms in 1988 "could have been a back problem" and-as a result, his current low back disorder "could be related" to the March 1988 episode.  In addition to the absence of a rationale, Dr. K's opinion is essentially speculative.  Finally, the opinion is tentative, in that he related that it "may be attributed" to the Veteran's March 1988 episode.  Such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The Board deems "could" as equivalent to "may."

The Veteran asserted in his May 2010 evidence that it was clear his March 1988 episode was significant enough to interfere with his ability to perform his duties, and his duty at sea aggravated his symptoms due to sailing in rough seas.  The Board notes that the examiner in March 1988 noted the findings on clinical examination did not indicate the necessity for limited duty.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds the Veteran is competent to report any symptoms he has experienced over the years. 38 C.F.R. § 3.159(a)(2).  Even competent evidence, however, must be tested for credibility.  Beyond that, however, the Board finds that specifically identifying the etiology of low back pain or DDD, and any related etiology, is beyond the training and experience of a lay person.  There is no evidence the Veteran has medical training.  As a result, the Veteran's lay opinion that he was misdiagnosed in March 1988, or that his currently diagnosed low back disorder is causally related to his active service, to include the March 1988 episode, is not probative on the issue.

Hence, the Board is constrained to deny the claim on a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for low back disorder, including DDD with spondylosis, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


